DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 9, and 17 recites “receiving …”, “determining …”, “rating …”, and “determining …”.  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “management engine”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “management engine” language, these steps in the context of this claim encompasses the user manually receives a message, determines emotion of the message content/conversation, rates the emotion, and determine empathy scores.  All of these steps can be performed in the mind and/or using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements - using a management engine or a generic computing device to perform all of these e steps.  The use of a management engine or a generic computing device is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of management engine, databases, client and server devices are considered insignificant extra-solution activity that amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, dependent claims 2-8, 10-16, and 18-20 include additional steps that are also are considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozloski et al. (USPN 9471623, hereinafter referred to as Kozloski).

Regarding claim 1, Kozloski discloses an integrated tele-health networking, interaction, and care-matching system, comprising: 
a tele-health operations server operating one or more processors (col. 16, line 55 col. 17, line 67, client-server telehealth system); 
a patient database, a provider database, a matching database, and an interaction database (col. 8, lines 22-38, “user’s profile”; col. 9, line 66 to col. 10, line 23, “structured knowledge resource”, keeping count of keywords; patient dataset is used to compare incoming data against history data; also, provider database can be considered a knowledge database containing answers to questions of the user); and 
a management engine running on the tele-health operations server, the management engine executing a database management module, a rule module including a network module, a care match module, an empathetic interaction module, and a graphical user interface (GUI) module configured to display a GUI having a plurality of preconfigured, interactive screens to users operating at least a healthcare provider terminal, a patient terminal, a caregiver terminal, an advocate terminal, and a friend and family terminal (figures 2-3 is a question-answering-system in a healthcare setting, where client device can be connected to a healthcare provider (figures 7-8); col. , lines 60-61, data maintained by the evidence sources), the management engine: 
receiving, via one or more emotional data elicitation tools associated with at least one of the healthcare provider terminal and the patient terminal, recorded interaction data for a patient reflecting a care interaction between a healthcare provider and the patient (figure 2, receive queries 350 from a patient); 
determining, based on the recorded interaction data, emotional interaction information reflecting a state of mind of the patient during the care interaction (col. 12, lines 43-59, analyzing received query to determine emotional state of the user speaking the query); 
based on a plurality of predefined empathetic criteria, rating the emotional reaction information (col. 12, lines 43-59, “… sensitivity level associated with the inquiry 358 thus represents an emotional and cognitive state of the user …); and 
based on the rating of the emotional reaction information, determining a81207.0010.03-52- Nonprovisional Patent Applicationreal-time empathy meter score for the care interaction (col. 13, lines 13-37, generate an output with appropriate level of empathy; also see col. 14, lines 41-52, “the graphic user interface automatically outputs the output answers, the scores, and links to the evidence sources”). 

Regarding claim 2, Kozloski further discloses the integrated tele-health networking, interaction, and care-matching system of claim 1, the management engine further displaying, during the care interaction, via the GUI module, and upon one of the preconfigured, interactive screens at the patient terminal or the provider terminal, the real-time empathy meter score (col. 14, lines 41-52, “the graphic user interface automatically outputs the output answers, the scores, and links to the evidence sources”).  

Regarding claim 3, Kozloski further discloses the integrated tele-health networking, interaction, and care-matching system of claim 1, wherein the recorded interaction data comprises one or more of a voice tone, a voice pitch, a voice pitch range, a voice volume, a speaking speed, a facial expression, a pattern of bodily movement, a posture, and a segment of discussion content (col. 12, lines 31-59, “biometric” and/or “automatically analyze words used in the inquiry”).  

Regarding claim 4, Kozloski further discloses the integrated tele-health networking, interaction, and care-matching system of claim 3, wherein the emotional interaction information comprises one or more of a frustration level, an anxiety level, an excitement level, a friendliness level, an anger level, a sadness level, a humor level, a happiness level, a presence of one or more key phrases, a comprehensive content quality, a quantification of questions asked, a quantification of statements made, a courteousness level, and an interest level (col. 10, lines 32-35, “angry”).  

Regarding claim 6, Kozloski further discloses the integrated tele-health networking, interaction, and care-matching system of claim 1, the management engine further: selecting, via the empathetic interaction module and from a plurality of healthcare questions stored in the interaction database, a set of personalized healthcare questions deemed relevant to the patient (col. 12, line 60 to col. 13, line 22, generating follow-up questions); providing, via the GUI module and the provider terminal, the set of the personalized healthcare questions to the healthcare provider for use during the care interaction (col. 12, line 60 to col. 13, line 22, generating follow-up questions); recording, via the one or more of the emotional data elicitation tools, a set of answers to the set of the personalized healthcare questions (col. 12, line 60 to col. 13, line 22, obtaining responses to the follow-up questions); and based on the set of the answers, selecting, via the empathetic interaction module and from the plurality of the healthcare questions stored in the interaction database, a next set of personalized healthcare questions deemed relevant to the patient (col. 12, line 60 to col. 13, line 22, outputting follow-up questions and collecting responses until satisfied).  

Regarding claim 7, Kozloski further discloses the integrated tele-health networking, interaction, and care-matching system of claim 1, the management engine further: implementing a referral-based care network that connects the patient with the healthcare provider, one or more non-medical-provider caregivers, one or more healthcare advocates, and one or more family members or friends for the provision of tele-medicine services via the provider terminal, the patient terminal, the healthcare provider terminal, the advocate terminal, and the friend and family terminal (col. 11, lines 44-67, suggesting a possible physician that the user may want to contact for more information).  

Regarding claim 8, Kozloski further discloses the integrated tele-health networking, interaction, and care-matching system of claim 1, the management engine further: receiving, via the patient terminal, rating information and personality assessment information from the patient (col. 8, lines 8-38, collecting data from user); and matching, based upon the rating information, the personality assessment information, and the emotional reaction information, the patient with an optimal healthcare provider for future care interactions with the patient (col. 11, lines 44-67, “matching” or suggesting “healthcare professionals who have been rated as having higher empathy ratings than other healthcare professional”; as discussed previous claims, empathy level is determined based on emotion of the user; “rating information” is equated to the user input, and personality is discussed in col. 8, lines 8-38).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kozloski in view of Meadows et al. (USPG 2019/0122409, hereinafter referred to as Meadows).

Regarding claim 5, Kozloski fails to explicitly disclose, however, Meadows teaches the integrated tele-health networking, interaction, and care-matching81207.0010.03-53- Nonprovisional Patent Application system of claim 4, wherein the rating of the emotional reaction information comprises assigning, within a neural network, one or more numeric point ratings to the emotional reaction information, wherein a lowest point rating reflects a least empathetic interaction rating and a highest point rating reflects a most empathetic interaction rating (Meadows: paragraphs 135 and 175, using neural network to classify emotion based on scores produced by the network; Kozloski: col. 13, lines 13-37, generate an output with appropriate level of empathy; obviously, if the emotion is positive, then no need for empathy, whereas, if the emotion is negative, then empathy is needed).
Since Kozloski and Meadows are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of classifying emotion using neural network in order to assign empathy level.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski in view of Trabue (USPG 2016/0005004, hereinafter referred to as Trabue).

Regarding claim 9, Kozloski discloses a system for determining an empathetic quality of a care interaction between a patient and a healthcare provider, comprising: 
one or more emotional data elicitation tools associated with at least one of a patient terminal and a provider terminal (col. 17, lines 29-67, client-server distributed system); 
one or more databases storing patient data, provider data, care matching data, and care interaction data (col. 8, lines 22-38, “user’s profile”; col. 9, line 66 to col. 10, line 23, “structured knowledge resource”, keeping count of keywords; patient dataset is used to compare incoming data against history data; also, provider database can be considered a knowledge database containing answers to questions of the user); and 
an empathetic interaction module running on an operations server and in communication with the patient terminal, the provider terminal, and the one or more 81207.0010.03-55-Nonprovisional Patent Applicationof the databases (col. 8, lines 22-38, “user’s profile”; col. 9, line 66 to col. 10, line 23, “structured knowledge resource”, keeping count of keywords; patient dataset is used to compare incoming data against history data; also, provider database can be considered a knowledge database containing answers to questions of the user), the empathetic interaction module: 
receiving, from the one or more of the emotional data elicitation tools, a stream of care interaction data recorded during the care interaction (figure 2, receive queries 350 from a patient); 
determining, from the stream of the care interaction data, an emotional reaction of the patient during the care interaction (col. 12, lines 43-59, analyzing received query to determine emotional state of the user speaking the query); 
determining, based on the rating of the emotional reaction of the patient, one or more empathy meter scores reflecting the empathetic quality of the care interaction for the patient col. 13, lines 13-37, generate an output with appropriate level of empathy); and 
displaying the one or more of the empathy meter scores at one or more of the patient terminal and the provider terminal (col. 13, lines 13-37, generate an output with appropriate level of empathy; also see col. 14, lines 41-52, “the graphic user interface automatically outputs the output answers, the scores, and links to the evidence sources”).  
Kozloski fails to explicitly disclose, however, Yeow teaches rating the emotional reaction of the patient on a sliding scale from a least empathy experienced to a most empathy experienced (figure 21 and/or paragraph 74 with “loved” being least empathetic and “hated” being most empathetic).
Since Kozloski and Trabue are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of rating the emotional reaction of the user on a sliding scale. One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claim 17, Kozloski discloses a method of scoring a healthcare interaction for empathy offered to a patient by a healthcare provider, the method comprising: 
providing a tele-health operations server in communication with a storage   nNonprovisional Patent Applicationsystem, a patient terminal, and a healthcare provider terminal, the tele-health operations server running a management engine that executes an empathetic interaction module, a care match module, and a graphical user interface (GUI) module (col. 17, lines 29-67, client-server distributed system; col. 3, lines 37-43; col. 4, lines 22-37, GUI); 
receiving, via one or more emotional data elicitation tools associated with at least one of the patient terminal and the healthcare provider terminal, a stream of care interaction data recorded during the healthcare interaction, the care interaction data comprising one or more of a voice tone, a voice pitch, a voice pitch range, a voice volume, a speaking speed, a facial expression, and a segment of discussion content (figure 2, receive queries 350 from a patient; also see col. 12, lines 31-59, “biometric” and/or “automatically analyze words used in the inquiry”); 
comparing, via the empathetic interaction module, the stream of the care interaction data recorded during the healthcare interaction with a plurality of statistical data associated with one or more known human emotional states to associate one or more emotional reactions of the patient to the healthcare interaction with the stream of the care interaction data (col. 8, lines 22-38, emotional state of the user can be estimated based on history of previous interactions stored in a user’s profile; also see col. 8, lines 24-46, “Statistical machine learning techniques” are used to train the system.  This indicates that the trained system uses statistical data to classify emotions on the received data); and
determining, via the empathetic interaction module and based on the rating of the one or more of the emotional reactions, one or more empathy meter scores reflecting the empathy felt by the patient from the healthcare provider col. 13, lines 13-37, generate an output with appropriate level of empathy; also see col. 14, lines 41-52, “the graphic user interface automatically outputs the output answers, the scores, and links to the evidence sources”).
Kozloski fails to specifically disclose, however, Trabue teaches rating, via the empathetic interaction module, the one or more of the emotional reactions on a sliding scale in which a lowest rating is associated with a least empathetic interaction and a highest rating is associated with a most empathetic interaction (figure 21 and/or paragraph 74 with “loved” being least empathetic and “hated” being most empathetic).
Since Kozloski and Trabue are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of rating the emotional reaction of the user on a sliding scale. One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claim 10, the modified Kozloski further discloses the system of claim 9, wherein the determining and the displaying the one or more of the empathy meter scores occurs in real time during the care interaction (col. 14, lines 41-52, “the graphic user interface automatically outputs the output answers, the scores, and links to the evidence sources”; and/or Trabue: figure 21 and/or paragraph 74).  

Regarding claim 11, Kozloski further discloses the system of claim 9, wherein: the care interaction data comprises one or more of a voice tone, a voice pitch, a voice pitch range, a voice volume, a speaking speed, a facial expression, and a segment of discussion content (col. 12, lines 31-59, “biometric” and/or “automatically analyze words used in the inquiry” from received message content).  Kozloski fails to explicitly disclose, however, Trabue teaches the emotional data elicitation tools comprise one or more of a geographic information system (GIS), a voice recognition tool, and a facial recognition tool (paragraphs 47-48, voice recognition and GPS location).
Since Kozloski and Trabue are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use voice recognition tool and GPS tool to assist system to determine emotion. One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claim 12, Kozloski further discloses the system of claim 11, wherein the determining the emotional reaction of the patient comprises comparing the stream of the care interaction data recorded during the care interaction with a plurality of statistical data associated with one or more known human emotional states (col. 8, lines 22-38, emotional state of the user can be estimated based on history of previous interactions stored in a user’s profile; also see col. 8, lines 24-46, “Statistical machine learning techniques” are used to train the system.  This indicates that the trained system uses statistical data to classify emotions on the received data).  

Regarding claim 13, the modified Kozloski further discloses the system of claim 12, wherein the determining the emotional reaction of the patient comprises determining, for the patient during the care interaction, one or more of a frustration level, an anxiety level, an excitement level, a friendliness level, an anger level, a sadness level, a humor level, a happiness level, a presence of one or more key phrases, a comprehensive discussion content quality, an quantification of questions asked, a quantification of statements made, a courteousness level, and an interest level (Kozloski: col. 10, lines 32-35, “angry” and/or Trabue: figure 21).  

Regarding claim 15, Kozloski further discloses the system of claim 9, further comprising a network module running on the operations server and in communication with the one or more of the databases and the patient terminal, the provider terminal, a caregiver terminal, a healthcare advocate terminal, a friend or family member terminal, and one or more social networks, the network module implementing a referral-based care network that connects the patient with the healthcare provider, one or more non-medical-provider caregivers, one or more healthcare advocates, and one or more family members or friends for the provision of tele-medicine services via the provider terminal, the patient terminal, the healthcare advocate terminal, and the friend and family terminal (col. 11, lines 44-50, suggesting a possible physician that the user may want to contact for more information; also see col. 8, lines 16-21).

Regarding claim 16, Kozloski further discloses the system of claim 9, further comprising a care match module running on the operations server and in communication with the patient terminal and the one or more of the databases, the care match module matching the patient with an optimal healthcare provider for the patient from among a plurality of healthcare provider options based on the one or more of the empathy meter scores and on care interaction rating information and personality assessment information provided by the patient and by each of the plurality of the healthcare provider options (col. 11, lines 44-50, suggesting a possible physician that the user may want to contact for more information”; also see col. 8, lines 16-21).  

Regarding claims 18-19, the combination of Kozloski and Trabue discloses the method of claim 17, further comprising displaying, via the GUI module and upon at least one of the patient terminal and the provider terminal, an empathy meter screen depicting the one or more of the empathy meter scores (col. 14, lines 41-52, “the graphic user interface automatically outputs the output answers, the scores, and links to the evidence sources”; and/or Trabue: figure 21 and/or paragraph 74); wherein the rating the one or more of the emotional reactions, determining the one or more of the empathy meter scores, and displaying the one or more of the empathy meter scores occur in real time during the healthcare interaction (col. 14, lines 41-52, “the graphic user interface automatically outputs the output answers, the scores, and links to the evidence sources”; and/or Trabue: figure 21 and/or paragraph 74).  

Regarding claim 20, Kozloski further discloses the method of claim 17, further comprising: matching, via the care match module and based upon the stream of the care interaction data, the one or more of the emotional reactions of the patient to the healthcare interaction, and the one or more of the empathy meter scores, the patient with a second healthcare provider  (col. 11, lines 44-50, suggesting a possible physician that the user may want to contact for more information”; also see col. 8, lines 16-21).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Danson (USPG 2018/0110460) and Rogers (USPG 2014/0278506) disclose a method of determining emotion that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656